Title: To George Washington from Brigadier General James Clinton, 2 January 1779
From: Clinton, James
To: Washington, George


  
    Sir,
    Albany [N.Y.] January 2d 177[9]
  
By a Letter received last week from the Commanding Officer at Fort Schuyler, I am informed that a certain William Johnston an Indian of the Six nations had been at the Oneida Castle endeavouring to persuade that friendly Tribe to forsake our Interest, and join them—An Officer and party were immediately dispatched to apprehend him; but they returned the next day unsuccesfull—he having fled previous to their arrival. However the Oneida Chiefs came to the fort shortly after, and informed the Commanding Officer, of the Nature of Johnston’s Embassy togather with their Answer which I have enclosed for your Excellency’s farther information.
The Letter also informs that about seventeen Indians who have fled from Aquaga have made application in Genl Schuyler’s Name for Provision—after consulting the Genl and receiving his Assent, I ordered them to be supplyed in small quantities untill I receive Your Excellency’s Orders respecting them.
  In my last Letter of the 28th of December, I informed Your Excellency that the Department was very ill supplied with Amunition, as you will see by the Return which I enclosed—A speedy supply will be  
    
    
    
    very acceptable as it is much wanted. I have the Honour to be Sir Your most obedient humbl. Servant
  
    James Clinton B. Genl
  
  
    P.S. Two Companies consisting of about one hundred Men of Col. Gansvoorts Regt under the comd of Majr Cochran will ma[r]ch to Saratoga tom<orrow>.
  
